Opinion of the Court, delivered by
Tompkins, Judge„
Both plaintiffs and defendants in this cause, are children of one Henry Brown deceased. Those named as plaintiffs had petitioned the circuit court of Ray county, for a partition of the real estate of the deceased, which consisted of a quarter section of land. One Henry McC-ee was admitted by the circuit court, as a party to the proceeding, on mailing and filing his affidavit, that he had acquired an interest in the land which the petitioners were praying the court to cause to be divided. The widow of the deceased bad married one Gunnel, and she and iier husband had sold to McGee, her nght of dower in the land sought to be divided.— The petitioners gave in evidence a writing purporting to be the will of the deceased, by which he gave all his property, both real and personal, to the widow during life, or widowhood, for the purpose of raising his children; and further directed, that in case of her death or marriage, all the effects left should be equally divided among ail his children ; and *289-Jiev contended that the claimant of the widows dower, not havino- shown that the widow made her election to ,lower in preference to the provision in the will, as required by the act concerning dower of the ¿year 1835, she must be supposed to abide by the will, and to have renounced her right to dower in the land.
Thy points relied upon for reversing . court not ap-o^excepl cd.
The circuit court ordered a partition to made, ara directed that the widow’s right of-dower should S>e set apart for the claimant McGee.
The petitioners moved for a new trial, contending that, on ...... a proper construction of the win, the judgment oi the court should have been for the petitioners. The court overruled fho motion, and the decision of the court on this motion is assigned for erreri It no where appears in the exceptions, that the will was proved as required by the statute respecting wills. We are bound to presume in favor of the correctness of the decision of the circuit court; and we are moreover precluded by the bill of exceptions itself, from supposing that the will had been proved, for in the conclusion we find this clause, “This is all 'the evidence given in this cause.” It is useless then to enquire, what would be a proper construction of the will. The judgment of the circuit court is therefore affirmed.